Citation Nr: 0208606	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  96-43 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.

2. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active military service from December 1943 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a "nervous 
condition."  In January 1998, the Board remanded the claim 
for additional development.  Originally, the claim came 
before the Board on the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a nervous disorder.  Following the remand in 
January 1998, the RO determined that new and material 
evidence had been submitted and reopened the claim for 
service connection for a psychiatric disorder in addition to 
adding the issue of service connection for PTSD.  The Board 
agrees with and will accept the RO's finding that new and 
material evidence had been submitted to reopen the claim 
under 38 C.F.R. § 3.156 and will confine its discussion to 
the question of service connection.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran 
does not have PTSD.

2.  The preponderance of the evidence is against the claim 
that the veteran has an acquired psychiatric disorder that 
was present in service or was otherwise related to such 
service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.304(f), 3.159 
(2002).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service, and a 
psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA at the time of the decision on appeal, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the March 1995 rating decision, and the 
statement of the case, that new and material evidence had not 
been submitted to reopen her claim for a nervous condition.  
Additional evidence was subsequently received, and in a May 
2001 supplemental statement of the case (SSOC), the veteran 
was notified that her claim was reopened, but that the 
evidence did not show that the criteria for service 
connection for a nervous condition, or PTSD, had been met.  
See also, SSOC dated in April 2002.  That is the key issue in 
this case, and the SSOC informed the appellant that evidence 
of diagnosis and service incurrence was needed to 
substantiate her claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Based on the foregoing, the Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate her claim and that VA has complied 
with its notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, the appellant has 
asserted at various times that she received treatment for 
psychiatric symptoms: 1) during service, at Ft. Oglethorpe, 
Georgia, between (about) January and March of 1945, 2) in 
about July 1946, by a physician identified as "Dr. A. A. 
Hillyer," 3) the following New Year's Eve (of either 1945 or 
1946) by a physician identified as "Dr. Frank Sportiello," 
of "St. Vincent's," and 4) between "1945 to 1950's" at a 
VA medical center in New York, New York.  See veteran's 
letter, dated in September 1994, "Authorization for Release 
of Information" (VA Form 21-4142) dated in May 1995, 
"Application for Compensation or Pension" (VA Form 21-526), 
received in June 1995, October 1996 hearing transcript.  
However, as discussed infra, the veteran's service medical 
records, to include records from the Surgeon General's 
Office, and records from the hospital in Ft. Oglethorpe 
(dated in January and February of 1945), do not show 
treatment for psychiatric symptoms.  In addition, in a 
letters from the St. Vincent's Medical Center of Richmond, 
received in June 1983 and September 1994, stated that they 
had no record of the veteran.  In a letter, dated in February 
1998, the RO sent the appellant a letter informing her that 
she may wish to obtain Dr. Hillyer's records.  In a letter, 
received in March 1998, the Richmond County Medical Society 
stated that A. Hiller, M.D., had been deceased for many years 
and they had no information about the disposition of his 
medical records, and that it was very unlikely that they were 
still available.  The RO has also requested and obtained 
service medical records from the National Personnel Records 
Center.  In addition, the appellant has been afforded a VA 
examination involving the claimed disability.  In April 2001, 
the Board obtained an expert opinion from two VA 
psychiatrists in which the experts reviewed the claims file 
and provided an opinion as to whether or not the veteran 
currently has PTSD, or a nervous condition related to her 
service.  Given the foregoing, there is more than sufficient 
evidence of record to decide her claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  



II.  Service Connection - PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2001).  

The veteran asserts that she has PTSD due to her service.  
She alleges that while she was in Kearns, Utah, she was 
walking across an open field when an explosion occurred.  See 
veteran's letters, received in September 1994 and November 
1998.  The Board notes that during her October 1998 hearing, 
she described the noise as "a barrage of shots," and other 
"loud noises" which were the result of troops training 
nearby.  At that time, she also asserted that she saw wounded 
soldiers when visiting her husband in a hospital in late 
1944.  See October 1998 hearing transcript; see also VA PTSD 
examination report, dated in April 2001.  She asserts that 
she was married in December 1944, and that she underwent a 
three-week psychiatric evaluation in early 1945.  She stated 
that during her evaluation, it was learned that she was 
pregnant, and she was subsequently discharged from the 
service.  She stated that she gave birth to a child in 
October 1945.  Id.  In a letter, received in August 2001, for 
the first time, the veteran asserted that she was groped by 
another sergeant in a dark room.  There is no allegation of 
participation in combat.  

The veteran's service medical records, to include records 
from the Surgeon General's Office, and records from the 
hospital in Ft. Oglethorpe (dated in January and February of 
1945), do not show treatment for psychiatric symptoms.  These 
records show that the veteran was admitted to the hospital at 
Ft. Oglethorpe on January 20, 1945 for "observation," with 
complaints of nausea and menstrual symptoms.  She was 
discharged from the hospital in February 1945 with a 
diagnosis of pregnancy, of six to seven weeks' duration.  It 
was noted that she had been married about one and one-half 
years.  

The Board notes that a review of the veteran's reported 
stressors and related details shows that there are 
significant inconsistencies.  Examples of the inconsistencies 
include, but are not limited to, her reports of receiving a 
psychiatric evaluation during service, (see October 1998 
hearing transcript), hearing bombardments while overseas (see 
August 1980 VA examination report), and witnessing traumatic 
events during service in Korea.  See VA outpatient treatment 
reports, dated in March 1998 and July 1999; VA treatment 
summary for the period from October 1994 to January 1995.  
Her allegations are not supported by her service or service 
medical records, which contain no evidence of treatment for 
psychiatric symptoms, and which do not show that the veteran 
ever served overseas, let alone in Korea.  She was discharged 
in February 1945, several years prior to the Korean War.  In 
support of her claim, she has submitted several lay 
statements.  One of the lay statements is written by a woman 
who asserts that she served with the veteran and witnessed 
her "adverse reaction" when shots were fired as they walked 
across a drill field.  In light of the Board's determination 
that the preponderance of the evidence is against the claim 
that the veteran has PTSD, the issue of whether verified 
stressors exist is a "downstream" issue which will not be 
further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  The post-service medical 
evidence includes an opinion obtained from two VA 
psychiatrists, dated in April 2001.  In this report, the 
physicians determined that the veteran's correct Axis I 
diagnosis is schizophrenia, chronic paranoid specific phobia, 
situational, loud noises.  The physicians specifically ruled 
out PTSD, stating:

In reviewing the claims file and in 
interviewing the patient, she does not 
demonstrate symptoms that meet the 
diagnostic criteria for PTSD.  The 
patient is unable to identify nightmares, 
intrusive memories or reexperiencing 
related to actual events.  Despite her 
reports of having been exposed to the 
bleeding soldiers being brought back to 
bases and of being constantly exposed to 
bombardments, canon fire and loud noises, 
the patient in fact was stationed at two 
bases in the U.S., and her only exposure 
to the injured was in a military hospital 
in Spartansburg one day that she visited 
a relative.  

The patient does report fear of loud 
noises, and it is documented in the 
claims file this did begin while she was 
in the service.  Psychotic elaboration of 
the fear has taken place over the years.  
This fear has not significantly limited 
the patient's work or social behavior, as 
she reported that spending five days or 
so out of New York during the Fourth of 
July was sufficient to control that 
symptom for many years.  

The patient has been chronically disabled 
by schizophrenia with marked 
disorganization of thinking, 
inappropriate and labile affect and 
chronic auditory hallucinations.  
However, the onset of this disease was 
several years after her Honorable 
Discharge from the service after she was 
found to be pregnant, and there is no 
evidence presented in the claims file to 
document that she was treated for 
schizophrenia or a disorder suggesting 
schizophrenia while she was in the 
service.  

In conclusion, while the patient was felt 
to have schizophrenia and a specific 
phobia related to loud noises; there is 
no evidence supporting the diagnosis of 
PTSD.

The Board finds that the April 2001 examination report and 
opinion is highly probative evidence which shows that the 
veteran does not have PTSD.  In this report, the examiners 
indicated that they had reviewed the claims file, and listed 
the veteran's diagnosis.  They specifically ruled out PTSD.  
The Board further points out that its conclusion that the 
veteran does not have PTSD is consistent with other medical 
evidence dating back to 1961.  Specifically, reports from the 
Staten Island Psychiatric Clinic, dated in May 1961, show 
that the veteran was diagnosed with phobic reaction and 
schizophrenia.  At that time, she reported a troubled 
childhood history that included witnessing her mother scream 
during lightning, and physical abuse of her mother by her 
father.  A VA neuropsychiatric examination report, dated in 
August 1980, contains a diagnosis of "psychoneurosis with 
phobic, depressive and anxiety features."  In addition, VA 
outpatient treatment reports and summaries, dated between 
1981 and 2000, show that the veteran was repeatedly diagnosed 
with conditions other than PTSD, to include anxiety and 
schizophrenia.  Based on the foregoing, the Board finds that 
the veteran does not have PTSD.  

In reaching this decision, the Board has considered notations 
of PTSD as found in a letter from a VA psychologist, David 
Ruhland, Ph.D., dated in April 2000, a letter from a VA 
"recreation/creative arts therapist," Maryalice Haran, and 
certain VA outpatient treatment reports.  However, the 
probative value of Dr. Ruhland's "diagnosis" is weakened by 
the fact that he based his opinion on the PTSD diagnoses as 
provided by Dr. Ira Jasser.  A review of attached VA 
outpatient treatment reports, signed by Dr. Jasser, shows 
that he provided concurrent diagnoses of schizophrenia.  
Furthermore, the probative value of these opinions is greatly 
weakened by the fact that neither Dr. Jasser's nor Dr. 
Ruhland's opinions, nor the opinion of the VA 
"recreation/creative arts therapist," are shown to have 
been based on a review of the veteran's claims file, or any 
other detailed and reliable medical history.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  In this regard, Dr. Jasser's opinion 
appears to have been based, at least in part, on the 
veteran's unverified reports of service in Korea.  See e.g., 
VA outpatient treatment reports, dated in May 1998, July 
1999, March and June of 2000.    

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has PTSD is outweighed 
by the contrary evidence of record, which shows that the 
veteran does not have PTSD.  As the preponderance of the 
evidence is against the claim that the veteran has PTSD, the 
veteran's claim for service connection for PTSD fails on the 
basis that all elements required for such a showing have not 
been met.  Accordingly, service connection for PTSD must be 
denied.  



III.  Acquired Psychiatric Disorder

Although her arguments primarily pertain to PTSD, the veteran 
has also argued that she has an acquired psychiatric disorder 
due to her service (as used herein, the term "acquired 
psychiatric disorder" will be used to refer to conditions 
other than PTSD).

The Board finds that service connection for an acquired 
psychiatric disorder is not warranted.  The veteran's service 
medical records do not show complaints, treatment or a 
diagnosis involving psychiatric symptoms.  Therefore, the 
Board finds that a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  In addition, the evidence 
does not show that she had a psychosis to a compensable 
degree within a year of separation from service, such that 
service connection is warranted under 38 C.F.R. §§ 3.307, 
3.309.

The VA outpatient treatment reports show treatment for 
psychiatric disorders that included anxiety and 
schizophrenia.  The first post-service evidence of treatment 
for psychiatric symptoms is found in the May 1961 Staten 
Island Psychiatric Clinic treatment reports.  This is 
approximately 16 years after separation from service.  This 
lengthy period without treatment weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, the VA examination report, dated in April 2001, 
shows that the examiners failed to find that the veteran has 
an acquired psychiatric disorder that was related to her 
service.  The examiners noted that there is no evidence of 
psychiatric treatment during service, and they determined 
that the veteran's psychiatric disorder had its onset several 
years after service.  The April 2001 report reflects the 
opinion of two physicians, and was based on a review of the 
claims file.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
that service connection for an acquired psychiatric condition 
must be denied.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  



IV.  Conclusion

The Board has considered the oral and written testimony of 
the veteran, as well as the lay statements.  The Board points 
out that although the veteran's arguments and reported 
symptoms have been noted, the issues in this case ultimately 
rest upon interpretations of medical evidence and conclusions 
as to the veteran's correct diagnosis and a nexus to service.  
To the extent that the veteran's statements and the lay 
statements may be intended to represent evidence of 
continuity of symptomatology, without more these statements 
are not competent evidence of a diagnosis, or a nexus between 
an acquired psychiatric disorder and her service.  Laypersons 
untrained in the fields of medicine and/or psychiatry, are 
not competent to offer such opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Board has determined that service connection 
for an acquired psychiatric disorder, to include PTSD, is not 
warranted.  To that extent, the lay statements to the 
contrary are unsupported by persuasive evidence. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

